department of the treasury internal_revenue_service washington d c date number release date cc pa cbs br2 gl-702312-00 uilc memorandum for district_counsel north texas district from kathryn a zuba chief branch general litigation subject offer_in_compromise - this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers legend taxpayer year year year year year year partnership a partnership b date a issue whether the service can compromise with a general_partner for his individual derivative share of the employment_tax obligations of a partnership conclusion the employment_tax obligations of a partnership represent a single liability assessed against the partnership entity although the federal_tax_lien allows the service to collect from general partners there remains one tax_liability subject_to compromise that of the partnership background gl-702312-00 the taxpayer is liable for unpaid income_tax liabilities for the years year year year and year he also owes a_trust fund recovery penalty assessed against him for year two partnerships of which the taxpayer was a general_partner are liable for unpaid employment_taxes partnership a owes fica_taxes for the first and fourth quarters of year and the first and second quarters of year as well as futa taxes for both of those years partnership b owes fica_taxes for the second quarter of year and futa taxes for both year and year on date a the taxpayer submitted an offer_in_compromise intended to cover both his personal income_tax liabilities and his portion of the partnerships’ liabilities the offer_in_compromise handbook irm contains no guidance on compromising a derivative portion of a partnership’s employment_tax liabilities with regard to compromising the liabilities of a partnership the handbook provides the amount that must be offered to compromise a partnership tax_liability must include the maximum collection potential for the partnership and all general partners secure collection information statements from the partnership and all partners before beginning your analysis irm the case history indicates that the revenue_officer assigned to process the offer initially inquired as to the status of the partnership and the existence or location of other partners and requested documentation regarding the potential for collection from partnership assets or the assets of other general partners the taxpayer’s representative responded that the taxpayer was proposing to compromise only his personal share of the liabilities of the two partnerships not the liability of the partnership or the other partner s on this theory the revenue_officer investigated only the collection potential of the taxpayer therefore the file contains no information on the partnerships or any other partners the revenue_officer appears to have proceeded on the assumption that the partnerships are now defunct the taxpayer’s offer_in_compromise has been recommended for acceptance by the revenue_officer because the amount offered is consistent with the taxpayer’s ability to pay and has been submitted to your office for review so that you can issue the required opinion of counsel see sec_7122 in your proposed response to the district you agree that the offer is adequate in amount but suggest several changes intended to insure that the service adequately protects its rights to proceed against any assets of the partnership or other partners most significantly you suggested that a collateral_agreement be secured which clearly states the intent of the parties to compromise only the liabilities of the taxpayer and retains the right to proceed against other partners gl-702312-00 discussion the internal_revenue_code requires employers to deduct and withhold income and federal_insurance_contributions_act fica_taxes from their employees’ wages see sec_3402 and sec_3102 the code imposes additional fica_taxes on employers themselves as well as federal_unemployment_tax_act futa taxes see sec_3111 and sec_3301 these taxes are generally referred to collectively as employment_taxes the code provides that the employer is the entity liable for payment of employment_taxes see sec_3403 employer liable for withheld income taxes sec_3102 employer liable for withheld fica tax sec_3111 employer liable for employer’s share of fica tax sec_3301 employer liable for futa_tax for purposes of income_tax_withholding employer is defined as the person for whom an individual performs any service as the employee of such person sec_3401 the term person includes an individual trust estate partnership_association company or corporation sec_7701 although the code gives no comparable definition of employer for purposes of determining liability for fica and futa taxes courts have held that employer for purposes of the fica and futa provisions should be defined the same as the sec_3401 definition see 419_us_43 in re armadillo corp 410_fsupp_407 d colo aff’d 561_f2d_1382 10th cir in the case of employees who work for a partnership the service takes the position that the partnership is the employer for purposes of employment_tax obligations however because under state law the general partners are liable for the debts of the partnership the general partners are derivatively liable for the partnership’s employment_tax obligations thus one assessment is made against the partnership and this one assessment is sufficient to make the general partners liable for the assessed employment_taxes the service also takes the position that a notice_and_demand on the partnership is sufficient to create a tax_lien on the property of the general partners for the partnership debts see irm the theory behind these procedures is as follows in a situation in which the partnership as an entity is made liable under federal_law for a specific tax as is true eg with reference to withholding requirements social_security and certain excise_taxes the added effect of state law making the partners individually liable for the partnership debts serves to bring a lien to bear on the properties of both-the partnership and the general partners plumb federal_tax_lien sec_31 3d ed gl-702312-00 the courts have generally agreed that where the partnership as taxpayer is liable for employment or excise_taxes general partners are also liable pursuant to state law statutes making general partners liable for partnership debts see 210_f3d_281 5th cir the partnership is the primary obligor and its partners are jointly and severally liable on its debts 17_f3d_116 5th cir 877_f2d_843 n 10th cir 448_f2d_177 6th cir united_states v 118_f2d_760 5th cir our longstanding position has been that although the code creates a single employment_tax liability for which the partnership entity is liable the application of state law allows the service to collect the unpaid liability from individual general partners texas partnership law as does the law in most jurisdictions states that general partners are jointly and severally liable for the debts and obligations of the partnership see tex civ stat ann art 6132b-3 relying on the principle that general partners are jointly and severally liable for the unpaid debts of the partnership the district has proposed acceptance of an offer by taxpayer which is intended to compromise only his individual derivative liability as a partner in the two partnerships the district is apparently treating the joint_and_several_liability of partners as similar to the liability of a husband and wife who elect to file a joint_return see sec_6013 if joint_return is made liability for tax shall be joint_and_several when spouses are jointly and severally liable for tax the offer_in_compromise handbook provides procedures whereby one spouse may reach a compromise with the service but the service preserves its rights to proceed against the spouse who is not party to the compromise see irm the compromising spouse must execute a collateral_agreement making clear that the offer relates to the offeror’s personal liability only and that the government may still collect from other co-obligors see pattern letters p-229 and p-230 rev the district reasons that the joint_and_several_liability of a general_partner can be compromised in the same way and that the service can later collect from other partners the liability of a partnership is fundamentally different than that of a husband and wife who file a joint_return as is explained above the partnership_liability is a single liability assessed once against the partnership and owed by the partnership itself the service’s ability to collect from general partners is created not by operation of the code but from state law liability for the debts of a partnership_liability which can be enforced through means of the federal_tax_lien whether or not the service has obtained a judgment against an individual general_partner thi sec_1 assessment gives the government the ability to proceed against a taxpayer without reducing a claim to judgment see 295_us_247 it is said to work a reversal of the normal collection process in that payment precedes defense id collection from general partners based on the partnership assessment is a logical extension of this principle in that a private creditor could no gl-702312-00 ability to collect does not alter the nature of the liability itself-it remains a singular debt for which the partnership entity is primarily liable the joint_and_several_liability of a husband and wife on the other hand is provided for by the code sec_6013 permits a husband and wife to file a single joint_return for income taxes sec_6013 states that if a joint_return is made liability with respect to the tax will be joint_and_several this differs from the partnership_liability in that the code imposes the joint_and_several nature of the debt compromise of this liability will also necessarily have a different effect the secretary has the authority to compromise any case arising under the internal revenue laws sec_7122 regulations giving effect to that section consider a case to be a civil or criminal liability see temp sec_301 1t a the liability at issue in this case is that of the partnership as a general_partner can bind the partnership to a compromise see tex civ stat ann art 6132b-3 the compromise would be binding on the partnership the government and all the partners see temp sec_301_7122-1t the offer_in_compromise handbook’s instruction to consider the reasonable collection potential of the partnership and all general partners is a recognition that the unpaid employment_taxes of a partnership represent one liability which can be collected from several sources because the code does not provide that the employment_tax liabilities are joint_and_several there is no individual liability for taxpayer to compromise in contrast the code recognizes the tax_liability of spouses filing a joint_return to be joint_and_several as with any joint_and_several co-obligors one party to that assessment can reach an accord with the service without necessarily affecting the service’s right to proceed against the other party furthermore reliance on the joint_and_several_liability of partners under state law would subject the service to the vagaries of state partnership law when determining doubt execute against a general_partner if it obtained a judgment against the partnership note that the service cannot collect from partners or shareholders where they are not liable for the debts of the business under state law such as in a corporation limited_partnership or limited_liability_company each form of business association has advantages and disadvantages which must be weighed before choosing the form a business will take treatment of the entity for federal income and employment_taxes should be one of these considerations gl-702312-00 whether the service could still collect from other partners in 176_fsupp_932 d neb a general_partner ross challenged the service’s collection efforts against him after a compromise had been reached between the service and another partner kornfeind the compromise_agreement contained a clause which read as follows this offer is submitted in lieu of my liability to pay balance of said tax penalty and interest remaining after deducting from assessment the amount hereby tendered collection of which balance shall not be enforced against me by suit or any other proceedings it is being understood that this undertaking shall not release any other person from liability under said assessment f_supp pincite emphasis added notwithstanding this clause in the agreement the court found that the service’s compromise with one partner released the other partner because upon dissolution of the partnership the partners had agreed that kornfeind would be liable for the debts of the partnership and the service had knowledge of that arrangement reaching a compromise with kornfeind which materially altered the nature or time of payment for the tax obligation had the effect of releasing his partner id pincite applying the illinois version of sec_36 of the uniform_partnership_act the same section was the law in texas prior to so it may directly govern the relationship between the partners in this case the texas revised partnership act contains a similar but broader provision material alteration of obligation without consent discharges withdrawn partner if a creditor of a partnership has notice of a partner’s withdrawal and without the consent of the withdrawn partner agrees to a material alteration in the nature or time of payment of an obligation of the partnership incurred before the withdrawal the withdrawn partner is discharged from the obligation tex civ stat ann art 6132b-7 d in this case it is not known if there were other general partners the circumstances surrounding the dissolution of the partnership if there was a dissolution or whether upon dissolution there was an agreement allocating responsibility for the partnership’s debts further an agreement to discharge a partner can be implied from a creditor’s course of dealings with a remaining partner sec_36 of the uniform_partnership_act states in part gl-702312-00 a partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between himself the partnership creditor and the person or partnership continuing the business and such agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business this principle was applied in texas in victoria air conditioning inc v southwest texas mechanical insulation co s w 2d tex app notably the creditor’s failure to pursue collection against the other partner and failure to insist that he be made a party to the agreement were seen as evidence from which the jury could have inferred an agreement to discharge the non-contracting partner id pincite one potential concern about the current procedures for compromising partnership liabilities is that they may prevent one or more partners from compromising with the service if another general_partner is uncooperative however that inability to compromise is owing more to the nature of a partnership than anything else partnerships have obvious income_tax and business flexibility advantages but carry with them the risks that partners will deadlock over a chosen course of action or that individuals will be held liable for actions of the other partners furthermore an offer_in_compromise is a discretionary collection tool which should be used when the service has judged it to be the appropriate resolution of a particular case the ultimate goal of the compromise program is to reach agreements that are in the best interest of both the taxpayer and the service policy statement p-5-100 in any situation where the commissioner does not believe that a compromise can be constructed so as to adequately protect the interests of the government it is within his discretion to exercise other collection methods this does not present the only situation in which the nature of the liabilities prevent the service from compromising despite the apparent willingness of an individual taxpayer to do so for instance an uncooperative responsible_officer will prevent the service from determining the reasonable collection potential of a corporation so as to evaluate a proposed compromise of employment_taxes see irm also the service cannot compromise with one spouse if state law provides no way to preserve the ability to proceed against the non-compromising spouse see irm conclusion gl-702312-00 although the employment_tax liabilities of a partnership can be collected from individual general partners the liability itself is not joint_and_several under the internal_revenue_code for that reason the service’s procedures allow for compromise of the entire partnership_liability and not the derivative liability of individual general partners if you have any questions please contact the attorney assigned to this case at cc assistant regional_counsel gl
